  8:20-cv-00531-RGK-PRSE Doc # 4 Filed: 02/12/21 Page 1 of 1 - Page ID # 21




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ARTHUR JAMES GRIFFIN JR.,

                   Petitioner,                            8:20CV531

      vs.
                                               MEMORANDUM AND ORDER
MICHEAL MYERS,

                   Respondent.


      The petitioner has not paid the filing fee or submitted a motion to proceed in
forma pauperis by the due date, February 4, 2021. Accordingly,

      IT IS ORDERED that the Petition for Writ of Habeas Corpus (filing 1) is
denied and dismissed without prejudice. No certificate of appealability will be
issued.

      Dated this 12th day of February, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
